DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on December 14, 2021. Claims 11-18 have been canceled. Claims 19-30 have been amended. Claims 19-30 are pending for examination.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 19-30 are allowed.
The prior art of record fails to teach or fairly suggest the rule library comprises a sorting configuration library constituting highly-configurable structured tables (HC-TABLEs), and a sorting rule library and a sorting result set library based on the HC-TABLEs; the HC-TABLEs are able to be configured and assembled through the sorting configuration library; and, each HC-TABLE consists of at least one HC-TABLE subset unit the sorting configuration library provides a unit component set constituting the HC-TABLEs and comprises an HC-TABLE subset component, a dictionary translation component and an HC-TABLE relationship maintenance module; the HC-TABLE subset component is units constituting the HC-TABLEs, wherein: each HC-TABLE subset unit in the HC-TABLE subset component has unique identification and characteristics, and 
Thus, prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        March 4, 2022